Title: From George Washington to Colonel Edward Hand, 14 March 1777
From: Washington, George
To: Hand, Edward



Sir,
Morris-Town Mar. 14th 1777.

You left this place many Weeks ago to collect, as I understood, the remains of your Regiment together—no good that I have yet seen, has resulted from it—by the last return just handed in, you have 263 Sick, absent—strange this! after such a length of time spent in Assembling your Regiment.

The Season of the year, & the exigency of our Affairs, will admit of no more delays; I have therefore, in express terms, to desire that you will immediately join your Regiment—that you will order all yr straglers to be brought forward—& that you will use your utmost endeavours (by employing the best qualified, & most deligent of your Officers) to compleat your Regiment to its establishment.
What is become of your Lieutent Colo.? If there is not some cogent reason to be assignd, his long absence from Camp will stand in a very unfavourable point of view—As your regiment is deficient in point of numbers, & wanting of Officers I think you had better reduce the number of Companies to the proper Establishment of Eight. I am Sir Yr Most Obedt Servt

Go: Washington


P.S: I do not mean to impede the Inoculan of yr Men for the Small Pox, by the foregoing Ordr.

